Exhibit 99.1 KAMADA LTD. 7 Sapir Street Kiryat Weizmann Science Park P.O Box 4081 Ness Ziona 74140, Israel NOTICE OF EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS Dear Shareholder: We cordially invite you to attend an Extraordinary General Meeting of Shareholders of Kamada Ltd. to be held at our offices at 7 Sapir Street, Kiryat Weizmann Science Park, Ness Ziona, Israel, on Wednesday, September 11, 2013 at 2:00 p.m. (Israel time).At the meeting, shareholders will be asked to consider and vote on the approval of a compensation policy with respect to the terms of service and employment of our office holders, as such term is defined in the Israeli Companies Law, 5759-1999. The Board of Directors recommends that you vote in favor of the proposal, which is described in the attached Proxy Statement. Shareholders of record at the close of business on August 5, 2013, are entitled to notice of and to vote at the meeting.You can vote either by mailing in your proxy or in person by attending the meeting.If voting by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least 48 hours prior to the appointed time of the meeting to be validly included in the tally of ordinary shares voted at the meeting.If you attend the meeting, you may vote in person and your proxy will not be used.If you are a beneficial owner of shares registered in the name of a member of the Tel Aviv Stock Exchange and wish to vote, either by proxy or in person by attending the meeting, you must deliver to us a proof of ownership in accordance with the Israeli Companies Law and the Israeli Companies Regulations (Proof of Ownership of Shares for Voting at General Meetings), 2000.Such shareholders wishing to vote by proxy are requested to attach their proof of ownership to the proxy card.Detailed proxy voting instructions are provided both in the Proxy Statement and on the enclosed proxy card. Sincerely, Leon Recanati Chairman of the Board of Directors August 5, 2013 KAMADA LTD. 7 Sapir Street Kiryat Weizmann Science Park P.O Box 4081 Ness Ziona 74140, Israel PROXY STATEMENT EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS This Proxy Statement is being furnished in connection with the solicitation of proxies on behalf of the Board of Directors of Kamada Ltd. to be voted at an Extraordinary General Meeting of Shareholders (the “Meeting”), and at any adjournment thereof, pursuant to the accompanying Notice of Extraordinary General Meeting of Shareholders.The Meeting will be held at our offices at 7 Sapir Street, Kiryat Weizmann Science Park, Ness Ziona, Israel, on Wednesday, September 11, 2013 at 2:00 p.m. (Israel time). This Proxy Statement, the attached Notice of Extraordinary General Meeting and the enclosed proxy card are being mailed to shareholders on or about August 9, 2013. Purpose of the Extraordinary Meeting At the Meeting, shareholders will be asked to consider and vote upon the approval of a compensation policy with respect to the terms of service and employment of our office holders, as such term is defined in the Israeli Companies Law, 5759-1999 (the “Israeli Companies Law”). We are not aware of any other matters that will come before the Meeting.If any other matters properly come before the Meeting, the persons designated as proxies intend to vote on such matters in accordance with the judgment and recommendation of the Board of Directors. Recommendation of the Board of Directors Our Board of Directors recommends a vote FOR the proposal set forth in this Proxy Statement. Proxy Procedure Only holders of record of our ordinary shares, par value NIS 1.00 per share, as of the close of business on August 5, 2013, are entitled to notice of, and to vote in person or by proxy at, the Meeting.As of August 5, 2013, the record date for determination of shareholders entitled to vote at the Meeting, there were 35,194,598 outstanding ordinary shares. · Voting in Person.If your shares are registered directly in your name with our transfer agent or in our register of shareholders (i.e. you are a “registered shareholder”), you may attend and vote in person at the Meeting.If you are a beneficial owner of shares registered in the name of your broker, bank, trustee or nominee (i.e. your shares are held in “street name”), you are also invited to attend the Meeting; however, to vote in person at the Meeting as a beneficial owner, you must first obtain a “legal proxy” from your broker, bank, trustee or nominee authorizing you to do so or, if you are a beneficial owner of shares registered in the name of a member of the Tel Aviv Stock Exchange, you must deliver to us a proof of ownership in accordance with the Israeli Companies Law and the Israeli Companies Regulations (Proof of Ownership of Shares for Voting at General Meetings), 2000. · Voting by Mail.You may submit your proxy by mail by completing, signing and mailing the enclosed proxy card in the enclosed, postage-paid envelope, or, for shares held in street name, by following the voting instructions provided by your broker, bank trustee or nominee.If you are a beneficial owner of shares registered in the name of a member of the Tel Aviv Stock Exchange, you must attach to the proxy card a proof of ownership in accordance with the Israeli Companies Law and the Israeli Companies Regulations (Proof of Ownership of Shares for Voting at General Meetings), 2000.The proxy must be received by our transfer agent or at our registered office in Israel at least 48 hours prior to the designated time for the Meeting to be validly included in the tally of ordinary shares voted at the Meeting.If directions are not given or directions are not in accordance with the options listed on a proxy card, such shares will be voted FOR each proposal for which the Board of Directors recommends a vote FOR. Change or Revocation of Proxy If you are a registered shareholder, you may change your vote at any time prior to the exercise of authority granted in the proxy by delivering a written notice of revocation to our Corporate Secretary, by granting a new proxy bearing a later date, or by attending the Meeting and voting in person.Attendance at the Meeting will not cause your previously granted proxy to be revoked unless you specifically so request. If your shares are held in street name, you may change your vote by submitting new voting instructions to your broker, bank, trustee or nominee or, if you have obtained a legal proxy from your broker, bank, trustee or nominee giving you the right to vote your shares, by attending the Meeting and voting in person. Quorum The presence, in person or by proxy, of two or more shareholders holding or representing, in the aggregate, at least twenty-five percent of our company’s voting rights will constitute a quorum at the Meeting.No business will be considered or determined at the Meeting unless the requisite quorum is present within half an hour from the time designated for the Meeting.If within half an hour from the time designated for the Meeting a quorum is not present, the Meeting will stand adjourned to the same day in the following week, at the same time and place.Any number of shareholders present will constitute a quorum at the adjourned meeting.This notice will serve as notice of such reconvened meeting if no quorum is present at the original date and time and no further notice of the reconvened meeting will be given to shareholders. Abstentions and broker non-votes will be counted towards the quorum.Broker non-votes occur when brokers that hold their customers’ shares in street name sign and submit proxies for such shares and vote such shares on some matters but not on others.This occurs when brokers have not received any instructions from their customers, in which case the brokers, as the holders of record, are permitted to vote on “routine” matters, but not on non-routine matters. Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for quorum or voting purposes. Majority Vote Standard Each ordinary share entitles the holder to one vote.The affirmative vote of the holders of a majority of the ordinary shares represented at the Meeting, in person or by proxy, entitled to vote and voting on the matter, is required to approve the proposal to be presented at the meeting, provided that either: (i) the shares voting in favor of the matter include at least a majority of the shares voted by shareholders who are not controlling shareholders and shareholders who do not have a personal interest in the matter or (ii) the total number of shares voted against the matter by shareholders who are not controlling shareholders and shareholders who do not have a personal interest in the matter does not exceed two-percent of our outstanding voting rights. The Israeli Companies Law requires that each shareholder voting on the proposal indicate on the proxy card, or, if voting in person at the Meeting, inform the company prior to voting on the matter at the Meeting, whether or not the shareholder has a personal interest in the proposal.Otherwise, the shareholder is not eligible to vote on the proposal and his or her vote will not be counted for the purposes of the proposal.Under the Israeli Companies Law, a “personal interest” of a shareholder in an act or transaction of a company (i) includes a personal interest of (y) any spouse, sibling, parent, grandparent or descendant of the shareholder, any descendant, sibling or parent of a spouse of the shareholder and the spouse of any of the foregoing; and (z) a company with respect to which the shareholder (or any of the foregoing relatives of the shareholder) serves as a director or chief executive officer, owns at least 5% of the outstanding shares or voting rights or has the right to appoint one or more directors or the chief executive officer; and (ii) excludes a personal interest arising solely from the ownership of shares.Under the Israeli Companies Law, in the case of a person voting by proxy, “personal interest” includes the personal interest of either the proxy holder or the shareholder granting the proxy, whether or not the proxy holder has discretion how to vote. 2 In tabulating the voting results for any particular proposal, shares that constitute broker non-votes and abstentions are not considered votes cast on that proposal.Unsigned or unreturned proxies, including those not returned by banks, brokers, or other record holders, will not be counted for voting purposes. Cost of Soliciting Votes for the Meeting We will bear the cost of soliciting proxies from our shareholders.Proxies will be solicited by mail and may also be solicited in person, by telephone or electronic communication, by our directors, officers and employees.We will reimburse brokerage houses and other custodians, nominees and fiduciaries for their expenses in accordance with the regulations of the Securities and Exchange Commission concerning the sending of proxies and proxy material to the beneficial owners of our shares. Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information as of August 5, 2013 (unless otherwise indicated below) regarding the beneficial ownership by (i) each person known to us to beneficially own more than 5% of our outstanding ordinary shares; (ii) each of our directors; and (iii) all of our current directors and executive officers as a group. Name Number of Ordinary Shares Beneficially Owned(1) Percentage of Ownership(2) Estate of Ralf Hahn(3) % Gov Financial Holdings Ltd.(4) % The Phoenix Holding Ltd. (5) % D.S Apex Holdings Ltd. Group(6) % Leon Recanati(7) % Reuven Behar * % Jonathan Hahn(8) % Dr. Abraham Havron * % Ziv Kop * % Alicia Rotbard Tuvia Shoham(9) * % David Tsur(10) % Directors and officers as a group (16 persons) % * Less than 1% of our ordinary shares. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities.All options exercisable and debentures convertible into ordinary shares within 60 days of the date of the table are deemed to be outstanding and beneficially owned by the shareholder holding such options or convertible debentures for the purpose of computing the number of shares beneficially owned by such shareholder. They are not, however, deemed to be outstanding and beneficially owned for the purpose of computing the percentage ownership of any other shareholder.Except as described in the footnotes below, and subject to community property laws where applicable, we believe that each shareholder named in the table above has sole voting and investment power with respect to the ordinary shares indicated in the table as beneficially owned. The percentages shown are based on 35,194,598 ordinary shares outstanding as of August 5, 2013. Mr. Ralf Hahn, the former chairman of our board of directors, passed away on February 10, 2013.The estate of Mr. Hahn holds 1,660,581 ordinary shares directly and 3,111,661 ordinary shares indirectly through Damar Chemicals Inc., a company registered in Panama (“Damar”) that was indirectly wholly-owned by Mr. Ralf Hahn.Additionally, the estate of Mr. Hahn holds approximately 53.5% of the shares of Tuteur S.A.C.I.F.I.A, a company organized under the laws of Argentina (“Tuteur”), which holds 31,579 ordinary shares.The estate of Mr. Hahn possesses voting and investment power over the shares held by Damar and Tuteur.We were informed by Mr. Jonathan Hahn that he has been appointed as provisional estate administrator of Mr. Hahn’s estate and accordingly, he has the right to exercise the voting and investment power over the shares held directly and indirectly by the estate of Mr. Hahn.The board of directors of Tuteur, for which Mr. Jonathan Hahn serves as the chairman, makes the voting and investment decisions over shares held by Tuteur. 3 Gov Financial Holdings Ltd. (“Gov”) is wholly-owned by Mr. Leon Recanati, the Chairman of our board of directors, who exercises sole voting and investment power over the shares held by Gov.See also Footnote (7). Based solely upon, and qualified in its entirety with reference to, a Schedule 13G filed with the Securities and Exchange Commission on July 30, 2013.Based on the Schedule 13G, the shares are beneficially owned by various direct or indirect, majority or wholly-owned subsidiaries of the Phoenix Holding Ltd.The Phoenix Holding Ltd. is a majority-owned subsidiary of Delek Group Ltd.The majority of Delek Group Ltd.’s outstanding shares and voting rights are owned, directly and indirectly, by Itshak Sharon (Tshuva) through private companies wholly-owned by him, and the remainder is held by the public.Each of the reporting persons disclaims beneficial ownership of the reported shares in excess of their actual pecuniary interest therein. Based solely upon, and qualified in its entirety with reference to, a Schedule 13G filed with the Securities and Exchange Commission on July 8, 2013.To the best of our knowledge, BRM Group Ltd. and Mr. Zvi Stepak are the joint controlling shareholders of DS Apex Holdings Ltd.BRM Group Ltd. is a private investment company beneficially owned by Messrs. Eli Barkat, Nir Barkat and Yuval Rakavy. Mr. Recanati holds 677,479 ordinary shares directly and 2,745,645 ordinary shares indirectly through Gov.In addition, includes debentures convertible into 434 ordinary shares within 60 days of the date of the table at a price of NIS 37.12 (or $9.95) per share. Includes 4,670 ordinary shares held directly by Mr. Jonathan Hahn and 4,803,821 ordinary shares held by the estate of Mr. Ralf Hahn.We were informed by Mr. Jonathan Hahn that he has been appointed as the provisionalestate administrator and accordingly, he has the right to exercise the voting and investment power over shares held directly and indirectly by the estate of Mr. Ralf Hahn. See footnote (3). Includes debentures convertible into 2,694 ordinary shares within 60 days of the date of the table at a price of NIS 37.12 (or $9.95) per share. Includes options to purchase 123,828 ordinary shares exercisable within 60 days of the date of the table, at a weighted average exercise price of NIS 14.28 (or $3.83) per share, which expire between July 15, 2015 and June 18, 2018. APPROVAL OF COMPENSATION POLICY FOR DIRECTORS AND OFFICERS (Item 1 on the Proxy Card) Pursuant to a recent amendment to the Israeli Companies Law, which became effective on December 12, 2012 (“Amendment 20”), a public company is required to adopt a compensation policy by September 12, 2013, which sets forth the terms of service and employment of office holders, including the grant of any benefit, payment or undertaking to provide payment, any exemption from liability, insurance or indemnification, and any severance payment or benefit.The term “office holder,” as defined in the Israeli Companies Law, includes directors, executive officers and any manager directly subordinate to the chief executive officer. In accordance with Amendment No. 20, the Compensation Policy must be determined and later reevaluated, among other things, in accordance with the following considerations: (i) the advancement of the company’s objectives, work plan and policy with a long-term view; (ii) the creation of appropriate incentives for office holders of the company, considering, among other things, the company’s risk management policy; (iii) the size of the company and the nature of its operations; and (iv) with respect to variable elements of compensation, the contribution of the office holder to the achievement of the company’s objectives and to the maximization of its profits, with a long-term view and in accordance with the position of the office holder. 4 Under Amendment No. 20, the board of directors must approve the compensation policy after taking into consideration the recommendations of the compensation committee.In addition, the compensation policy must be approved by the shareholders by a special majority, as described below.However, if the compensation policy is not approved by the shareholders, the board of directors may nonetheless approve the compensation policy, provided that the compensation committee and the board of directors determine, after additional discussions concerning the compensation policy and for specified reasons, that the approval of the compensation policy is beneficial to the company.A compensation policy that is for a period exceeding three years is required to be approved (under the same process) every three years.In addition, the board of directors is required to periodically examine the compensation policy and the need to adjust the policy in the event of a material change in the circumstances prevailing at the time of the adoption of the compensation policy or for other reasons. Accordingly, following the recommendation of our compensation committee, our Board of Directors approved the Compensation Policy attached hereto as Exhibit A on July 31, 2013, and recommends that our shareholders approve the Compensation Policy at the Meeting. The proposed Compensation Policy reflects the objectives that our compensation committee and Board of Directors believe should be achieved by the structure and content of executive compensation.The terms of the proposed Compensation Policy are intended to provide a compensation package for each of our directors and officers that will adequately incentivize them to assist us in reaching our long-term goals and assist in aligning their interests with the interests of our company and shareholders.We believe that the guidelines and balances among fixed and variable compensation set forth in the proposed Compensation Policy will also enable us to maintain and recruit qualified senior officers and to enhance their motivation. The proposed Compensation Policy also addresses (among other things) offices’ individual characteristics (such as their respective position, education, professional experience, scope of responsibilities and achievements) as the basis for variation between office holders, and internal ratios between compensation of officers and compensation of other employees. It is therefore proposed that at the Meeting, the following resolution be adopted: “RESOLVED, that the Compensation Policy attached to the proxy statement for the Extraordinary General Meeting of Shareholders as Exhibit A, be, and hereby is, approved and adopted.” The affirmative vote of the holders of a majority of the ordinary shares represented at the Meeting, in person or by proxy, entitled to vote and voting on the matter, is required to approve the foregoing resolution, provided that either: (i) the shares voting in favor of the matter include at least a majority of the shares voted by shareholders who are not controlling shareholders and shareholders who do not have a personal interest in the matter or (ii) the total number of shares voted against the matter by shareholders who are not controlling shareholders and shareholders who do not have a personal interest in the matter does not exceed two-percent of our outstanding voting rights.For purposes of the requisite majority, a controlling shareholder is a shareholder that has the ability to direct the activity of the company, other than an ability resulting only from serving as a director or having another position in the company. The Israeli Companies Law requires that each shareholder voting on this proposal indicate on the proxy card, or, if voting in person at the Meeting, inform the company prior to voting on the matter at the Meeting, whether or not the shareholder has a personal interest in the proposal.Otherwise, the shareholder is not eligible to vote on this proposal and his or her vote will not be counted for the purposes of this proposal.Under the Israeli Companies Law, a “personal interest” of a shareholder in an act or transaction of a company (i) includes a personal interest of (y) any spouse, sibling, parent, grandparent or descendant of the shareholder, any descendant, sibling or parent of a spouse of the shareholder and the spouse of any of the foregoing; and (z) a company with respect to which the shareholder (or any of the foregoing relatives of the shareholder) serves as a director or chief executive officer, owns at least 5% of the outstanding shares or voting rights or has the right to appoint one or more directors or the chief executive officer; and (ii) excludes a personal interest arising solely from the ownership of shares.Under the Israeli Companies Law, in the case of a person voting by proxy, “personal interest” includes the personal interest of either the proxy holder or the shareholder granting the proxy, whether or not the proxy holder has discretion how to vote. The Board of Directors recommends a vote FOR the foregoing resolution. 5 OTHER MATTERS The Board of Directors does not intend to bring any matters before the Meeting other than those specifically set forth in the Notice of Extraordinary General Meeting of Shareholders and knows of no matters to be brought before the Meeting by others.If any other matters properly come before the Meeting, it is the intention of the persons named in the accompanying proxy to vote such proxy in accordance with the judgment and recommendation of the Board of Directors. By Order of the Board of Directors, Leon Recanati Chairman of the Board of Directors Date: August 5, 2013 6 Exhibit A KAMADA LTD. COMPENSATION POLICY FOR EXECUTIVE OFFICERS AND DIRECTORS 1. OBJECTIVES OF THE POLICY This document is designed to determine, describe and detail the policy of Kamada Ltd. (the “Company”) with respect to the compensation of the Company's office holders, the amount of the compensation, its components and the method for determining compensation. The Company’s compensation policy and its publication are designed to enhance the level of transparency of the Company’s activities relating to the compensation of office holders and to improve the ability of the shareholders to express their opinion and influence the Company's compensation policy for officer and directors. This document shall apply to the Company's office holders:the chief executive officer, members of the Company's executive management, each person fulfilling such positions even if his title is different, and directors. This document does not grant any rights whatsoever to an office holder.Each of the Company's office holders shall be entitled to compensation only in accordance with his respective employment contract approved by the compensation committee, the board of directors (and the shareholders, to the extent required). This document determines (among other things) the maximum values for the various components of compensation.Awarding compensation to an office holder in an amount that is less than the amounts specified in this document shall not be deemed to be a deviation from the provisions of this compensation policy and shall not require the approval of the shareholders that is required by law in the event of deviation from the terms of the compensation policy. Except with respect to the terms of service and employment of office holders that were approved prior to the date of approval of this compensation policy, any deviation or exception from this compensation policy (excluding, as described above, awarding compensation which is less than the compensation stated in this policy) shall be subject to the approval of the Company’s compensation committee, board of directors and the shareholders, to the extent required by law. This compensation policy shall apply to the terms of service and employment of office holders that are approved following the date of approval of this compensation policy.This compensation policy does not derogate from existing contractual obligations, as of the date of approval of this compensation policy, between the Company and its office holders. The policy is drafted in the masculine solely for convenience and applies to both men and women, without distinction. In this policy, the Company's “competent organizations” are the compensation committee and the board of directors, and with respect to the compensation of the Company's chief executive officer, directors and controlling shareholders, also theshareholders, to the extent required by law. 2. GENERAL BACKGROUND PURPOSE OF THE COMPENSATION POLICY FOR OFFICE HOLDERS This compensation policy for office holders is designed to assist in achieving the Company's objectives and work plans with a long-term view, taking into account, among other things, the Company’s risks management policy and to ensure that: The interests of the Company’s office holders shall be as close as possible to and aligned with those of the Company and the shareholders; The Company may recruit and retain senior officers capable of leading the Company to further business success and able to handle future challenges; Office holders shall have motivation to attain a high level of business achievements without taking unreasonable risks; Office holders shall be compensated for achieving the Company's strategic targets; and An appropriate balance shall be established between the various compensation components – fixed vs. variable compensation, quantitative and measurable components vs. discretionary components, short-term vs. long-term components, compensation in cash vs. equity-based compensation and benefits and perquisites. A - 2 PRIMARY BODIES INVOLVED IN DETERMINING THE COMPENSATION POLICY FOR OFFICE HOLDERS The parties involved in determining the Company's compensation policy are: · Compensation committee of the board of directors – makes recommendations to the board of directors regarding the approval of the compensation policy for office holders and any extensions and updates to the policy to the extent required; approves the terms of service and employment of office holders; and may determine to exempt a transaction from shareholder approval (in the event that the compensation committee believes that bringing the transaction to the approval of the shareholders could jeopardize an arrangement with a candidate for chief executive officer). · Board of directors – approves the compensation policy for office holders; periodically reviews the compensation policy and is responsible for updating it as and when necessary. · Shareholders – approves the compensation policy, to the extent approval is required by law. BUSINESS ENVIRONMENT AND ITS IMPACT ON COMPENSATION OF OFFICE HOLDERS As a Company engaged in the development of biological based drugs (biopharmaceuticals), the Company competes with other companies in the same and related fields to recruit and retain managers and leading professionals.As at the date of writing this document (July 2013), no shortage of highly talented management personnel with expertise in the Company's specific field of business has been experienced; however, since it is a growing area with several companies joining each year, the Company's management personnel could be a target for recruitment by rival companies alongside a shortage which could develop over the following years. The Company's compensation policy was designed, among other things, to ensure the Company's ability to recruit and retain the highly talented management personnel it requires to continue to develop its business and business success, all in accordance with and subject to the objectives of the compensation policy set forth in Section 2.1, including the promotion of the Company's goals in the long-term. A - 3 3. OFFICER’S COMPENSATION IN VIEW OF COMPANY VALUES AND BUSINESS STRATEGY COMPENSATION ACCORDING TO THE OFFICER’S CHARACTERISTICS AND EXPERIENCE Officer compensation shall take into account the officer’s education, skills, expertise, professional experience and achievements, as well as the characteristics of the position which he is intended to fulfill and the responsibilities of the position.It is clarified, however, that the foregoing shall not constitute threshold conditions for purposes of fulfilling a specific position in the Company (because at times prior experience in a position and the relevant field are equivalent to or prevail over formal education in the field), and all of the foregoing characteristics shall be taken into account in the examination of the suitability of a candidate for a particular position. Without derogating from the foregoing, an office’s compensation shall be determined, for each of the various compensation components, according to the foregoing parameters, the nature of the position and the areas of responsibility, while preserving an appropriate balance between the various compensation components set out in this document. RATIO BETWEEN OFFICER COMPENSATION AND COMPENSATION OF OTHER COMPANY EMPLOYEES The Company aims to compensate its office holders for their contribution to its business success over time, taking into account the extensive responsibility and authority imposed upon them. Nevertheless, since the Company employs a relatively small number of employees most of whom have unique professional expertise, the Company attaches importance to the creation of appropriate compensation for all of its employees and in preserving reasonable gaps between the overall compensation of officers and the compensation of the other Company employees. The compensation committee and the board of directors have examined the ratio between the terms of service and employment of officers and the average and median salary of the other Company employees and contractors, and the ratio between the terms of service and employment of officers and the average and median cost of employment of the other Company employees and contractors. The compensation committee and the board of directors believe that the ratio is appropriate and reasonable taking into account the nature of the Company, its size, value, scale of activity in the various fields, the mixture of manpower and its field of activity and that it does not adversely impact labor relations within the Company. A - 4 RELATIONSHIP BETWEEN THE COMPANY'S BUSINESS RESULTS AND OFFICER COMPENSATION The Company's policy is that the overall compensation for officers should be considerably influenced by its business results as well as the individual contribution, responsibility and professional expertise of each officer to the achievement of these results.The higher the management position, the influence of the business results and the individual contribution to the achievement of these results on the executive’s compensation shall increase.For this purpose, the higher the management position, the weight of the variable compensation that is performance based in relation to the overall compensation shall increase, all as specified in Section 4.2 below. 4. PRIMARY CONCEPTS OF THE COMPENSATION POLICY OVERALL COMPENSATION CONCEPT The Company's compensation committee and board of directors believe that the overall compensation of each employee and in particular of officers should be comprised of a number of different components, such that each element rewards the employee for a different element of his contribution to the Company, thus achieving the objectives of the Company's compensation policy: · Base salary – designed to partially reward the employee for the time he devotes to the performance of his role and the daily performance of his tasks.The base salary takes into account, on the one part, the employee's skills (such as experience, know-how, expertise accumulated in the field of business, education, professional qualifications etc.) and, on the other part, the requirements of the role and the responsibility and authority it carries. A - 5 · Benefits and perquisites – some of which are mandatory according to law (such as pension, severance pay, vacation days, sick leave, recuperation pay, etc.), some of which are common market practice (such as health insurance, insurance for loss of earning capacity, further education funds, which have certain tax benefits for the employee and the Company) and others are designed to compensate the employee for expenses incurred in fulfilling the position (such as a company car, travel expenses, phone, etc.). · Variable performance based awards (e.g. annual bonus) – designed to reward the officer for his achievements and contribution to attaining the Company's goals during the course of the period for which the variable compensation is paid and to supplement the base salary.The weight of variable performance based compensation in relation to the overall compensation shall increase the higher the officer’s management position. · Equity-based compensation – designed to link long-term shareholder returns and the compensation of officers and employees of the Company.Equity-based compensation creates a correlation between the interests of employees and officers and the interests of the Company’s shareholders and assists in creating motivation and in retaining the key personnel in the Company. RATIO BETWEEN COMPENSATION COMPONENTS The ratio required between the components of an officer’s compensation package is set forth in the following table: RANK BASE SALARY PERFORMANCE BASED VARIABLE COMPENSATION EQUITY BASED VARIABLE COMPENSATION Chief Executive Officer 33% - 70
